DETAILED ACTION
This action is in response to Applicant’s Request for Continue Examination (RCE) filed on September 12, 2022. Claim 1 has been amended. Claims 1-2, 5, 7-9, and 12-14 are pending and represent a method directed to securing information
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 Response to Arguments
	Examiner acknowledges Applicant’s amendments to claims, and therefore withdraws the previous office action’s 35 USC 112(b) rejection. However, Applicant’s arguments with respect to 35 USC 103 rejection have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s arguments have been addressed in the rejections below. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20200320214), hereinafter referred to as Harris, in view of El-Moussa et al. (US 20200050760), hereinafter referred to as El-Moussa. 
Regarding Claim 1, Harris discloses:
A computer-implemented method comprising: generating a data set configured to have a first amount of entropy (In ¶ 6, Harris discloses “generate a randomness value for each data chunk based on one or more predefined randomness tests”); before cryptographic encryption of user data, combining the user data with the generated data set (In ¶ 46, Harris discloses “In 420, the method may include generating a randomness value for each data chunk based on one or more predefined randomness tests”); obtaining, from a network, (i) a first ciphertext resulting from cryptographic encryption of the combined data and (ii) a plurality of second ciphertexts located in the network (In ¶ 22 In the case of encryption, ideally the so-called “plaintext” has been scrambled into “ciphertext” in such a way that without the key it should be impossible to recover the plaintext from the ciphertext.); responsive to the determination that the first ciphertext has the greater amount of entropy (In ¶ 39, Harris discloses “the accumulator 330 is set by looping over all chunks from a data file/stream being analyzed. In this way, the accumulator 330 aggregates randomness values determined for each chunk from among a plurality of chunks that make up a data file/stream. After aggregating the randomness values for all the chunks in the data, the aggregate randomness value is compared with a threshold value.”), identifying a portion of the network traversed by the first ciphertext (In ¶ 8, Harris discloses “and detect whether the network traffic is one or more of encrypted and compressed based on the accumulated randomness value and a predetermined threshold value, and the storage may be configured to store information about the detection of the network traffic.” And in ¶ 27, Harris further discloses “and detect whether the network traffic is one or more of encrypted and compressed based on the accumulated randomness value and a predetermined threshold value, and the storage may be configured to store information about the detection of the network traffic.”),; and outputting to a user remote from the network, the portion (In ¶ 47, Harris discloses “the method may further include a larger system including the program described herein generating and outputting a notification to a user device in response to determining the data file is one or more of encrypted and compressed.”).
However, Harris does not explicitly disclose the use of a machine learner to determine the amount of entropy. 
El-Moussa discloses:
determining, via a machine learner, whether an amount of entropy of the first ciphertext is greater than a second amount of entropy of each of the second ciphertexts (In ¶ 124, El-Moussa discloses “[0124] One advantage of employing profile matrices or images to represent reference sets of coefficients or bytewise entropy values is that machine learning algorithms can be readily employed to represent malware profiles and quickly identify potential malware in new network communication with reference to the connection setup portion of the network communication.” And in ¶ 58, El-Moussa further discloses “[0058] Accordingly, in use, the comparator 206 is operable to compare an estimated measure of entropy from the estimator 204 with the reference measure of entropy 209 for malicious encrypted traffic. In response to a determination, by the comparator 206, that the estimated measure of entropy for traffic communicated via the computer network 202 is sufficiently similar to the reference measure of entropy 209, the comparator 206 outputs a positive identification of malicious traffic on the computer network 202.”); 
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to combine Harris and El-Moussa’s approach of utilizing a machine learner to calculate the entropy differences as the motivation would be to employ an algorithm that can quickly learn how to classify different entropy levels to be used to detect network traffic in an efficient manner (See El-Moussa ¶ 133).
Regarding Claim 2, The combination of Harris and El-Moussa disclose the limitations with respect to claim 1. 
However, Harris does not explicitly disclose the use of a machine learner .
El-Moussa discloses:
wherein the determination is based on a classifier that implements at least one of a clustering analysis, support vector machine (SVM), linear discriminant analysis, time frequency pattern analysis, singular value decomposition (SVD), artificial neural network, deep neural network (DNN), recurrent neural network (RNN), convolutional neural network (CNN), hidden Markov model (HMM), and Bayesian network (BN) (In ¶ 133, El-Moussa discloses “[0133] Subsequently a machine learning algorithm 2004 as a software, hardware, firmware or combination component receives the multiple profile images and generates a learned profile 2002. In one embodiment the machine learning algorithm 2004 is a supervised neural network algorithm that is trained by the profile images generated by the profile image generator such that the learned profile 2002 is a trained learning algorithm suitable for classifying, identifying or recognizing images.”).
 One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to combine Harris and El-Moussa’s approach of utilizing a machine learner to calculate the entropy differences as the motivation would be to employ an algorithm that can quickly learn how to classify different entropy levels to be used to detect network traffic in an efficient manner (See El-Moussa ¶ 133).
Regarding Claim 5, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the combination comprises concatenating the data set with the user data (In ¶ 22, Harris discloses “Intuitively, a good compression should have a high entropy because more information is “packed” into a smaller amount of space. So, more bits are required to recover the original uncompressed data. In the case of encryption, ideally the so-called “plaintext” has been scrambled into “ciphertext” in such a way that without the key it should be impossible to recover the plaintext from the ciphertext.”).
Regarding Claim 7, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the user data is a portion of a message being communicated over the network (In ¶ 48, Harris discloses “For example, the network traffic may include an electronic message such as an email, a text message (SMS, MMS, etc.), a HTTP request, and the like.”).
Regarding Claim 8, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the user data and the data set are separate files stored in at least one database  (In ¶ 45, Harris discloses “[0045] FIG. 4 illustrates a method 400 of detecting randomness in a data file according to example embodiments. For example, the method 400 may be performed by a web server, a user device, a cloud platform, a database, or the like.”).
Regarding Claim 9, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, further comprising: identifying a second portion of a second network through which the first ciphertext is detected to traverse, the second network being different from the network (In ¶ 48, Harris discloses “The network traffic may be communications, requests, data, etc., which is sent via the Internet between a user device (or other system) and a host platform such as a web server, or the like.”).
Regarding Claim 12, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the identified portion forms part of a route established from a node of the network, to another node of a second, different network, and wherein the user data is encrypted within the node (In ¶ 48, Harris discloses “The network traffic may be communications, requests, data, etc., which is sent via the Internet between a user device (or other system) and a host platform such as a web server, or the like.”)..
Regarding Claim 13, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the identified portion is an entire path starting from a node in the network at which the data set is combined with the user data, the entire path ending at another node in the network or in another network at which the user data is consumed (In ¶ 53, Harris discloses “Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like.”).
Regarding Claim 14, the combination of Harris and El-Moussa disclose:
The computer-implemented method of claim 1, wherein the combination is performed on demand by the user (In ¶ 45, Harris discloses “[0045] FIG. 4 illustrates a method 400 of detecting randomness in a data file according to example embodiments. For example, the method 400 may be performed by a web server, a user device, a cloud platform, a database, or the like.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Moussa et al. (WO 2015128613) describes a method of detecting network traffic using machine learning techniques and entropy. 
Strogov et al. (US 20190347418) describes an entropy detector in conjunction with a machine learning engine to check network behavior. 
Fiske, Michael (US 10356061) describes determining entropy levels within a cipher. 
Enyedi et al. (US 20200396062) describes a method for ciphering source data and streaming it across a network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492